                         Case 19-24295         Doc 11      Filed 10/28/19      Page 1 of 1

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                        at Baltimore
                                In re:   Case No.: 19−24295 − RAG          Chapter: 13

Lisa M Herbert
Debtor

                  NOTICE THAT DEBTOR IS INELIGIBLE FOR DISCHARGE



    Upon review of the Debtor previously filed case, notice is hereby given that Debtor Lisa M Herbert is ineligible
for a discharge pursuant to 11 U.S.C. §727(a)(8),(9) or §1328(f). The Court shall not grant a discharge if the Debtor
has received a discharge in a case filed under chapter 7, 11, 12 or 13 within the period of time specified under 11
U.S.C. §727(a)(8),(9) or §1328(f).

    Objections contesting the record must be filed with the Clerk of the U.S. Bankruptcy Court within twenty−one
(21) days from the date of this notice.




Dated: 10/28/19
                                                           Mark A. Neal, Clerk of Court
                                                           by Deputy Clerk, Jolon Anderson
                                                           Team Phone: 410−962−0795




Form ntcdbaut
